
	

113 HR 4220 RH: School District 318 Land Exchange Act
U.S. House of Representatives
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 528
		113th CONGRESS
		2d Session
		H. R. 4220
		[Report No. 113–697]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2014
			Mr. Nolan introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			December 22, 2014
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To authorize the exchange of certain Federal land and non-Federal land in the State of Minnesota.
	
	
		1.Short titleThis Act may be cited as the School District 318 Land Exchange Act.
		2.PurposesThe purposes of this Act are—
			(1)to provide greater safety to the students of the Robert J. Elkington Middle School and the families
			 of those students in Grand Rapids, Minnesota; and
			(2)to promote the mission of the United States Geological Survey.
			3.DefinitionsIn this Act:
			(1)DistrictThe term District means Minnesota Independent School District number 318 in Grand Rapids, Minnesota.
			(2)Federal land
				(A)In generalThe term Federal land means the parcel of approximately 1.3 acres of United States Geological Survey land identified as
			 USGS Parcel 91-016-4111 on the map, which was transferred to the
			 Department of the Interior by the General Services Administration by a
			 letter dated July 22, 1965.
				(B)InclusionThe term Federal land includes any structures on the land described in subparagraph (A).
				(3)MapThe term map means each of the maps entitled USGS and School Parcel Locations and dated January 15, 2014.
			(4)Non-Federal land
				(A)In generalThe term non-Federal land means the parcel of approximately 1.6 acres of District land identified as School Parcel
			 91-540-1210 on the map.
				(B)InclusionThe term non-Federal land includes any structures on the land described in subparagraph (A).
				(5)SecretaryThe term Secretary means the Secretary of the Interior.
			4.Exchange of Federal land and non-Federal land
			(a)In generalIf the District offers to convey to the United States all right, title, and interest of the
			 District in and to the non-Federal land, the Secretary shall—
				(1)accept the offer; and
				(2)convey to the District all right, title, and interest of the United States in and to the Federal
			 land.
				(b)Valuation
				(1)In generalThe value of the Federal land and non-Federal land to be exchanged under subsection (a) shall be
			 determined—
					(A)by an independent appraiser selected by the Secretary; and
					(B)in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform
			 Standards of Professional Appraisal Practice.
					(2)ApprovalAppraisals conducted under paragraph (1) shall be submitted to the Secretary for approval.
				(3)Cash equalization payments
					(A)In generalIf the value of the Federal land and non-Federal land to be exchanged under subsection (a) is not
			 of equal value, the value shall be equalized through a cash equalization
			 payment to the Secretary.
					(B)Use of amountsAmounts received under subparagraph (A) shall be deposited in the Treasury and credited to
			 miscellaneous receipts.
					
	
		December 22, 2014
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
